Citation Nr: 1817230	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  09-47 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to service-connected traumatic arthritis with chondromalacia, post-partial meniscectomy, of the right knee. 

2.  Entitlement to a rating in excess of 10 percent for traumatic arthritis with chondromalacia, post-partial meniscectomy, of the right knee, exclusive of the time period where a temporary total rating has been assigned. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1974 to February 1975.  He had subsequent service in the Army National Guard, to include active duty for training (ACDUTRA) from April 8 to 24, 1994.  He separated from the National Guard in January 1998 with 24 years of total service for pay.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).
 
The Veteran requested a Board hearing in his November 2009 substantive appeal; however, he failed to appear for the hearing scheduled in June 2010 and has not submitted good cause therefor.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2017).  

In May 2011 and January 2015, the Board remanded the issues on the title page for additional development.  While on remand, a December 2017 rating decision granted a 100 percent rating for the Veteran's right knee disability based on surgical or other treatment necessitating convalescence (right knee arthroscopic partial meniscectomy and chondroplasty), effective April 9, 2015.  As of June 1, 2015, a 10 percent rating was assigned.  Consequently, the issue on appeal has been characterized as shown on the title page of this decision.  The case now returns for further appellate review.

The issues of entitlement to an increased rating for the right knee disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A back disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of the Veteran's separation from active duty, and is not caused or aggravated by his service-connected right knee disability.


CONCLUSION OF LAW

The criteria for service connection for a back disorder have not been met.  38 U.S.C. §§ 101(24), 1110, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.310 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a). 

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserve. 38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserve or the National of any State. 38 C.F.R. § 3.6(d).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Furthermore, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim"); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran alleges that his back disorder is directly related to his military service or, in the alternative, secondary to his service-connected right knee disability.  Here, in a December 2007 written correspondence, the Veteran reported that he had surgery on his lower back, which did not allow him to continue his previous occupation as a truck driver.  Additionally, in support of the Veteran's claim, in a June 2010 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran attributed his back disorder to his time spent in service as a truck driver.  He also reported that the Veteran's right knee disorder caused him to walk with an altered gait.  

The Veteran's DD 214 reflects that his military occupational specialty (MOS) was combat engineer and truck vehicle repair.  However, his service treatment records (STRs) are negative for a back disorder or injury.  In this regard, the Board notes that such reflect that the Veteran reported that he was treated for a pulled muscle in his back in a July 2005 Report of Medical History; however, the corresponding Report of Medical Examination indicates that clinical evaluation of his spine was normal.  

Post-service treatment records reflect diagnoses and treatment referable to the Veteran's back disorder, to include chronic low back pain, lumbar spinal stenosis, degenerative disc disease at L5-5 and L5-S1, thoracic lumbar-sacral coccyx muscle strain, and spondylosis.  Furthermore, he is currently service-connected for traumatic arthritis with chondromalacia, post-partial meniscectomy, of the right knee.  Consequently, the remaining inquiry is whether the Veteran's back disorder is related to his military service, or is caused or aggravated by his service-connected right knee disability.   

In this regard, the Veteran was afforded a VA examination in November 2012 in order to address such inquiries.  At such time, the examiner indicated that an April 1999 private treatment record noted the Veteran's history of a back strain, which occurred in the early 1990s with three days off of work and a full recovery.  The examiner further indicated that the Veteran had a subsequent work-related back injury in April 2006, which resulted in a L4-L5 laminectomy in March 2007 for stenosis and ultimately resolved the Veteran's local "poking" pain.  Additionally, the examiner reported that the Veteran had been dealing with a large boil on his back, which intermittently drained and required antibiotics, and such was the Veteran's greatest source of discomfort at the time of the examination.   

The November 2012 VA examiner noted diagnoses of lumbar stenosis status post laminectomy and foraminotomy since 2007, and spondylosis (degenerative changes) without radiculopathy since 2012.  Here, the examiner concluded that the Veteran's back disorder was less likely than not incurred in service and was not a disability capable of a compensable service-connected rating.  As rationale for the opinion, the examiner reported that the Veteran's back symptoms were first noted in 1990 after service, and there was no in-service notation of a back disorder in his STRs.  The examiner further reported that the stenosis noted in 2007 was associated with a work-related injury and, therefore, the Veteran's back disorder was not due to events in service, but rather to such work-related injury based on the timing and course of events.  Additionally, the examiner indicated that the Veteran's back symptoms remained independent of his knee symptoms and occurred with forward flexion.  The examiner further indicated that, if the Veteran's back symptoms were associated with his knee disability, such would be asymmetric left to right due to accommodation for his knee.  Therefore, the examiner concluded that the Veteran's service-connected right knee disability had not aggravated his back disorder.  She further noted that the Veteran's most significant back symptom at the time of the examination was due to a completely unrelated dermatologic disorder in his upper thoracic region.  

The Board finds that the VA examiner's opinion rendered in November 2012 is entitled to great probative weight as such considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a detailed rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, there is no contrary medical opinion of record. 

The Board has also considered whether service connection for a back disorder is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge.  Furthermore, the Veteran has not alleged a continuity of relevant symptomatology since such period of service.   

In this regard, as noted previously, the Veteran's STRs are negative for a back disorder.  Furthermore, the record fails to reveal any reference to a back disorder, relevant to such time period.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I. 2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").   Therefore, the Board finds that the Veteran did not manifest a back disorder, to include on the basis of continuity of symptomatology, within one year of his discharge from service.  As such, presumptive service connection is not warranted for a back disorder.  

The Board notes that the Veteran has contended that his current back disorder is related to his service, or in the alternative, caused or aggravated by his service-connected right knee disability.  The Veteran, as a layperson, is certainly competent to report matters within  his personal knowledge, such as the occurrence of an injury or event, or his own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, in the instant case, the Board finds that the question regarding the potential relationship between a back disorder, and any instance of his service, or his service-connected right knee disability, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In this regard, while the Veteran is competent to describe his current manifestations of his back disorder as well as his history of claimed symptoms and treatment for such disorder, the Board accords such statements regarding the etiology of such disorder little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of etiology of a back disorder, to include whether such is caused or aggravated by a right knee disability, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  There is no indication that the Veteran possesses the requisite medical knowledge regarding such matters.  Moreover, the Veteran has offered only conclusory statements regarding the relationship between his back disorder and his military service and/or his service-connected right knee disability.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board affords the Veteran's statements as to the etiology of his back disorder no probative weight.

Therefore, based on the foregoing, the Board finds that the Veteran's back disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of his separation from active duty, and is not caused or aggravated by his service-connected right knee disability.  As such, service connection for such disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for a back disorder, that doctrine is not applicable.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a back disorder is denied. 


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible 
consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Increased Rating Claim

During the course of the appeal, the Veteran was afforded VA examinations in August 2008, August 2011, June 2015, and September 2017 so as to address the nature and severity of his right knee disability.  

In this regard, the United States Court of Appeals for Veterans Claims (Court) recently addressed 38 C.F.R. § 4.40, which states that a VA examiner must "express an opinion on whether pain could significantly limit functional ability" and the examiner's determination in such regard "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  In this regard, the Court concluded that, when a VA examiner is asked to provide an opinion as to additional functional loss during flare-ups of a musculoskeletal disability, the examiner must obtain information from the Veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  The Court further concluded that, if the examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  Additionally, if the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017). 

Upon a review of the Veteran's VA examinations performed during the course of the appeal, it does not appear that all conformed to the Court's holdings in Sharp.  The Board observes that the Veteran did not report experiencing flare-ups at the June 2015 VA examination and, while the September 2017 VA examination addresses such aspects of the Court's holding in Sharp, the August 2008 and August 2011 VA examinations do not.  In this regard, the Veteran reported experiencing flare-ups at the time of the August 2008 and August 2011 VA examinations, but the VA examiners did not indicate whether such resulted in additional limitation of motion.   

As the Veteran recently underwent a VA examination that was in compliance with the Court's holding in Sharp, a reexamination of his right knee disability is not necessary at this time.  Rather, the Board finds that a remand is necessary in order to obtain a retrospective medical opinion addressing the findings in the prior examinations conducted during the appeal period pursuant to the Court's holding.

TDIU 

The claim for entitlement to a TDIU is inextricably intertwined with the claim for an increased rating for the Veteran's right knee disability that is remanded herein.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  As such, consideration of the Veteran's TDIU claim must be deferred pending the outcome of the increased rating claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

Accordingly, the case is REMANDED for the following action:

1. Forward the record to an appropriate VA examiner so as to offer a retrospective opinion regarding the findings referable to the Veteran's right knee disability rendered at previous VA examinations.  The record, to include a complete copy of this remand, must be made available to the examiner.  

The examiner is requested to review the VA examinations containing the Veteran's endorsements of flare-ups in his right knee conducted during the course of the appeal in August 2008 and August 2011.  With regard to each examination, the examiner is requested to offer an opinion as to whether additional loss of range of motion was present during a flare-up.  If the examiner is unable to do so, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

All opinions expressed should be accompanied by supporting rationale.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


